
	

113 S2306 IS: Delaware River Basin Conservation Act of 2014
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2306
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Carper (for himself, Mr. Coons, Mr. Booker, Mr. Menendez, Mrs. Gillibrand, Mr. Schumer, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of the Interior to establish a program to build on and help coordinate
			 funding for restoration and protection efforts of the 4-State Delaware
			 River Basin region, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Delaware River Basin Conservation Act of 2014.
		
			2.
			Findings
			Congress finds that—
			
				(1)
				the Delaware
			 River Basin is a national treasure of great cultural, environmental, and
			 ecological importance;
			
				(2)
				the Basin
			 contains over 12,500 square miles of land in the States of Delaware, New
			 Jersey, New York, and Pennsylvania, including nearly 800 square miles of
			 bay
			 and more than 2,000 tributary rivers and streams;
			
				(3)
				the Basin is home to more than 8,000,000
			 people who depend on the Delaware River and the Delaware Bay as an
			 economic
			 engine, a place of recreation, and a vital habitat for fish and
			 wildlife;
			
				(4)
				the Basin
			 provides clean drinking water to more than 15,000,000 people, including
			 New
			 York City, which relies on the Basin for approximately half of the
			 drinking
			 water supply of the city, and Philadelphia, whose most significant threat
			 to
			 the drinking water supply of the city is forest clearing in the Upper
			 Basin,
			 according to a study conducted by the Philadelphia Water Department;
			
				(5)
				almost 180
			 species of fish and wildlife are considered special status species in the
			 Basin
			 due to habitat loss and degradation, particularly sturgeon, eastern
			 oyster, and
			 red knots, which have been identified as unique species in need of habitat
			 improvement;
			
				(6)
				the Basin
			 provides habitat for over 200 resident and migrant fish species, includes
			 significant recreational fisheries, and is a prolific source of eastern
			 oyster,
			 blue crab, and the largest population of the American horseshoe crab;
			
				(7)
				as of the
			 date of enactment of this Act, oyster landings in the Delaware Bay are at
			 100,000 bushels, down from the 500,000 bushels that were harvested in the
			 1980s, due, in part, to water pollution and disease;
			
				(8)
				the Delaware
			 Bay has the second largest concentration of shorebirds in North America
			 and is
			 designated as 1 of the 4 most important shorebird migration sites in the
			 world;
			
				(9)
				the Basin, 50
			 percent of which is forested, also has 1,000,000 acres of wetland, more
			 than
			 126,000 acres of which are recognized as internationally important,
			 resulting
			 in a landscape that provides essential ecosystem services, including
			 recreation, commercial, and water quality benefits;
			
				(10)
				much of the
			 remaining exemplary natural landscape in the Basin is vulnerable to
			 further
			 degradation, as the Basin gains approximately 14 square miles of developed
			 land
			 annually, and with new development, urban watersheds are increasingly
			 covered
			 by impervious surfaces, amplifying the quantity of polluted runoff into
			 rivers
			 and streams;
			
				(11)
				the Delaware
			 River is the longest undammed river east of the Mississippi, and a
			 critical
			 component of the National Wild and Scenic Rivers System in the
			 Northeast;
			
				(12)
				management of water volume in the Basin is
			 critical to flood mitigation and habitat for fish and wildlife, and
			 following 3
			 major floods along the Delaware River since 2004, the Governors of the
			 States
			 of Delaware, New Jersey, New York, and Pennsylvania have called for
			 natural
			 flood damage reduction measures to combat the problem, including restoring
			 the
			 function of riparian corridors;
			
				(13)
				the Delaware
			 River Port Complex (including docking facilities in the States of
			 Delaware, New
			 Jersey, and Pennsylvania) is the largest freshwater port in the world, the
			 Port
			 of Philadelphia handles the largest volume of international tonnage and 70
			 percent of the oil shipped to the East Coast, and the Port of Wilmington,
			 a
			 full-service deepwater port and marine terminal, is the busiest terminal
			 on the
			 Delaware River, handling more than 400 vessels per year with an annual
			 import/export cargo tonnage of more than 4,000,000 tons;
			
				(14)
				the Delaware
			 Estuary, where freshwater from the Delaware River mixes with saltwater
			 from the
			 Atlantic Ocean, is 1 of the largest and most complex of the 28 estuaries
			 in the
			 National Estuary Program, and the Partnership for the Delaware Estuary
			 works to
			 improve the environmental health of the Delaware Estuary;
			
				(15)
				the Delaware
			 River Basin Commission is a Federal-interstate compact government agency
			 charged with overseeing a unified approach to managing the river system
			 and
			 implementing important water resources management projects and activities
			 throughout the Basin that are in the national interest; and
			
				(16)
				restoration
			 activities in the Basin are supported through several Federal and State
			 agency
			 programs, and funding for those important programs should continue and
			 complement the establishment of the Delaware River Basin Restoration
			 Program,
			 which is intended to build on and help coordinate restoration and
			 protection
			 funding mechanisms at the Federal, State, regional, and local levels.
			
			3.
			Definitions
			In this Act:
			
				(1)
				Basin
				The
			 term Basin means the 4-State Delaware Basin region, including all
			 of Delaware Bay and portions of the States of Delaware, New Jersey, New
			 York,
			 and Pennsylvania located in the Delaware River watershed.
			
				(2)
				Basin
			 State
				The term Basin State means each of the States
			 of Delaware, New Jersey, New York, and Pennsylvania.
			
				(3)
				Director
				The
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			
				(4)
				Foundation
				The
			 term Foundation means the National Fish and Wildlife Foundation, a
			 congressionally chartered foundation established by section 2 of the
			 National
			 Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701).
			
				(5)
				Grant
			 program
				The term grant program means the Delaware
			 River Basin restoration grant program established under section 5.
			
				(6)
				Program
				The
			 term program means the Delaware River Basin restoration program
			 established under section 4.
			
				(7)
				Restoration
			 and protection
				The term restoration and protection
			 means the conservation, protection, and enhancement of fish and wildlife,
			 as
			 well as the habitats of fish and wildlife.
			
				(8)
				Secretary
				The
			 term Secretary means the Secretary of the Interior, acting through
			 the Director.
			
				(9)
				Service
				The
			 term Service means the United States Fish and Wildlife
			 Service.
			
			4.
			Program
			 establishment
			
				(a)
				Establishment
				Not
			 later than 180 days after amounts are made available to carry out this
			 Act, the
			 Secretary shall establish a program to be known as the Delaware River
			 Basin restoration program.
			
				(b)
				Duties
				In
			 carrying out the program, the Secretary shall—
				
					(1)
					draw on
			 existing and new management plans for the Basin, or portions of the Basin,
			 and
			 work in consultation with applicable management entities, including
			 representatives of the Partnership for the Delaware Estuary, the Delaware
			 River
			 Basin Commission, the Federal Government, and other State and local
			 governments, and regional and nonprofit organizations, as appropriate, to
			 identify, prioritize, and implement restoration and protection activities
			 within the Basin;
				
					(2)
					adopt a Basin-wide strategy that—
					
						(A)
						supports the implementation of a shared set
			 of science-based restoration and protection activities developed in
			 accordance
			 with paragraph (1);
					
						(B)
						targets cost-effective conservation
			 projects; and
					
						(C)
						supports
			 measurable conservation efforts;
					
					(3)
					establish the
			 grant program in accordance with section 5; and
				
					(4)
					provide for
			 technical assistance in accordance with this Act.
				
				(c)
				Coordination
				In
			 establishing the program, the Secretary shall consult, as appropriate,
			 with—
				
					(1)
					the heads of Federal agencies,
			 including—
					
						(A)
						the Administrator of the Environmental
			 Protection Agency;
					
						(B)
						the Administrator of the National Oceanic
			 and Atmospheric Administration;
					
						(C)
						the Chief of the Natural Resource
			 Conservation Service;
					
						(D)
						the Chief of Engineers of the Corps of
			 Engineers; and
					
						(E)
						the head of any other applicable
			 agency;
					
					(2)
					the Governors of the Basin States;
				
					(3)
					the
			 Partnership for the Delaware Estuary;
				
					(4)
					the Delaware
			 River Basin Commission;
				
					(5)
					fish and wildlife joint venture
			 partnerships; and
				
					(6)
					other public
			 agencies and organizations with authority for the planning and
			 implementation
			 of conservation strategies in the Basin.
				
				(d)
				Purposes
				The
			 purposes of the program include—
				
					(1)
					coordinating
			 restoration and protection activities among Federal, State, local, and
			 regional
			 entities and conservation partners throughout the Basin;
				
					(2)
					carrying out
			 coordinated restoration and protection activities throughout the Basin and
			 Basin States—
					
						(A)
						to sustain
			 and enhance fish and wildlife habitat restoration and protection
			 activities;
					
						(B)
						to improve
			 and maintain water quality to support fish and wildlife, as well as the
			 habitats of fish and wildlife;
					
						(C)
						to sustain
			 and enhance water management and flood damage mitigation improvements to
			 benefit fish and wildlife habitat;
					
						(D)
						to improve
			 opportunities for public access and recreation in the Basin;
					
						(E)
						to encourage
			 environmentally sensitive land use planning and development;
					
						(F)
						to increase
			 the capacity to implement coordinated restoration and protection
			 activities in
			 the Basin by conducting public outreach and education and promoting
			 citizen
			 involvement; and
					
						(G)
						to increase
			 scientific capacity to support the planning, monitoring, and research
			 activities necessary to carry out coordinated restoration and protection
			 activities; and
					
					(3)
					providing
			 competitive grants for technical assistance to carry out restoration and
			 protection activities in the Basin, with priority given to activities with
			 multiple benefits, as described in paragraph (2).
				
			5.
			Grants and
			 assistance
			
				(a)
				Delaware
			 river basin restoration program
				To the extent that funds are available to
			 carry out this section, the Secretary shall establish a grant program to
			 be
			 known as the Delaware River Basin restoration grant program to
			 provide competitive matching grants of varying amounts to State and local
			 governments, nonprofit organizations, community organizations,
			 institutions of
			 higher education, and other eligible entities to carry out activities
			 described
			 in section 4(d).
			
				(b)
				Criteria
				The
			 Secretary, in consultation with the organizations described in section
			 4(c),
			 shall develop criteria for the grant program to help ensure that
			 activities
			 funded under this section accomplish 1 or more of the following:
				
					(1)
					Restoration
			 or protection of fish and wildlife and the habitats of fish and
			 wildlife.
				
					(2)
					Improvement
			 or protection of water quality by reducing pollutants and restoring
			 headwater
			 areas and drinking water basins.
				
					(3)
					Improvement of the management of water
			 volume and mitigation of flood damage to support the ecological needs of
			 fish
			 and wildlife and the habitats of fish and wildlife.
				
					(4)
					Inclusion of
			 priority needs or actions identified in the Basin-wide strategy adopted
			 under
			 section 4(b)(2).
				
					(5)
					Inclusion of
			 restoration and protection activities with multiple benefits in the Basin,
			 including habitat, water quality, and flood damage mitigation.
				
				(c)
				Cost
			 sharing
				
					(1)
					Federal
			 share
					The Federal share of
			 the cost of a project funded under the grant program shall not exceed 50
			 percent of the total cost of the activity, as determined by the
			 Secretary.
				
					(2)
					Non-Federal
			 share
					The non-Federal share
			 of the cost of a project funded under the grant program may be provided in
			 cash
			 or in the form of an in-kind contribution of services or materials.
				
				(d)
				Administration
				
					(1)
					In
			 general
					The Secretary may enter into an agreement to manage the
			 grant program with the National Fish and Wildlife Foundation or a similar
			 organization that offers grant management services.
				
					(2)
					Funding
					If
			 the Secretary enters into an agreement under paragraph (1), the
			 organization
			 selected shall—
					
						(A)
						for each
			 fiscal year, receive amounts to carry out this section in an advance
			 payment of
			 the entire amount on October 1, or as soon as practicable thereafter, of
			 that
			 fiscal year;
					
						(B)
						invest and
			 reinvest those amounts for the benefit of the grant program; and
					
						(C)
						otherwise
			 administer the grant program to support partnerships between the public
			 and
			 private sectors in accordance with this Act.
					
					(3)
					Requirements
					If
			 the Secretary enters into an agreement with the Foundation under paragraph
			 (1),
			 any amounts received by the Foundation under this section shall be subject
			 to
			 the National Fish and Wildlife Foundation Establishment Act (16 U.S.C.
			 3701 et
			 seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).
				
				(e)
				Technical
			 assistance
				The Secretary may
			 provide, or provide for, technical assistance to carry out this section,
			 on a
			 nonreimbursable basis, to—
				
					(1)
					other Federal agencies;
				
					(2)
					State and local governments;
				
					(3)
					nonprofit organizations;
				
					(4)
					community organizations;
				
					(5)
					institutions of higher education; or
				
					(6)
					other entities, as the Secretary determines
			 to be appropriate.
				
			6.
			Annual
			 reports
			Not later than 180
			 days after the date of enactment of this Act and annually thereafter, the
			 Secretary shall submit to Congress a report on the implementation of this
			 Act,
			 including a description of each project that has received funding under
			 this
			 Act.
		
			7.
			Authorization
			 of appropriations
			
				(a)
				In
			 general
				There is authorized to be appropriated to the Secretary
			 to carry out this Act $5,000,000 for each of fiscal years 2015 through
			 2020.
			
				(b)
				Use
				Of
			 any amount made available for each fiscal year, the Secretary shall use at
			 least 75 percent to carry out the grant program and to provide, or provide
			 for,
			 technical assistance under section 5(e).
			
